Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 27, 2022 has been entered.

Claims 1-2, 9-13, 19-25, 28, 36, 39 and 45-47 are pending and being acted upon in this Office Action. 

Priority
Applicant’ claim priority to provisional application 62/362,963, filed July 15, 2016, is acknowledged.  

Objection and Rejection Withdrawn
The objection to claims 1 and 2 is withdrawn  in light of the claim amendment. 

The objection of claims 41-44 is withdrawn as the claims have been canceled. 

The rejection of claims 1-2, 9-13, 19-25, 28, 36, 39 and 45-47 under 35 U.S.C. 103 as being unpatentable over WO2012092612 publication (of record, published July 5, 2012; PTO 1449) in view of Draborg et al (of record, PLOS one 10(9): e0138753, September 2015; PTO 892), Aggarwal et al (of record, Arthritis Care & Research 63(6): 891-898, 2011; PTO 892), Odendahl et al (of record, J 

The rejection of claims 41-44 under 35 U.S.C. 103 as being unpatentable over WO2012092612 publication (of record, published July 5, 2012; PTO 1449) in view of Draborg et al (of record, PLOS one 10(9): e0138753, September 2015; PTO 892), Aggarwal et al (of record, Arthritis Care & Research 63(6): 891-898, 2011; PTO 892), Odendahl et al (of record, J Immunology 165: 5970-5979, 2000; PTO 892) and Owczarczyk et al (of record, Sci Transl Med 3 (101): 1-9; PTO 1449) as applied to claims 1-2, 9-13, 19-25, 28, 36, 39 and 45-47 mentioned above and further in view of US20140154247 (newly cited. Behrens hereafter, published June 5, 2014; PTO 892) or Lugar (newly cited, PLOS One 7(9): e44362, published September 2012; PTO 892) is withdrawn in view of the claims have been canceled. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-2, 9-13, 19-25, 28, 36, 39 and 45-47 are rejected under 35 U.S.C. 103 as being unpatentable over WO2012092612 publication (of record, published July 5, 2012; PTO 1449) in view of US20140154247 (of record, Behrens hereafter, published June 5, 2014; PTO 892), Odendahl et al (of record, J Immunology 165: 5970-5979, 2000; PTO 892), Draborg et al (of record, PLOS one 10(9): e0138753, September 2015; PTO 892), Owczarczyk et al (of record, Sci Transl Med 3 (101): 1-9; PTO 1449), Lugar (of record, PLOS One 7(9): e44362, published September 2012; PTO 892), and Aggarwal et al (of record, Arthritis Care & Research 63(6): 891-898, 2011; PTO 892).
Regarding claims 1-2, the WO2012/092612 publication teaches anti-CD38 antibodies fine use in the diagnosis and/or treatment of inflammatory, autoimmune diseases, see para. [0049].  For example, high CD38 expression in seen in activated B cells, plasma cell, see para. [0049].  Patients with high plasma cell such as SLE patients, as well as RA patients shown to be unresponsive to CD20 based therapies as claim 2, see para. p0052].  The WO2012/092612 publication teaches anti-CD38 antibodies are able to deplete activated lymphocytes and plasma cells, see para. [0149].   The WO2012/092612 publication teaches anti-CD38 antibodies anti-CD38 antibodies can treat a number of diseases, including, but not limited to autoimmune diseases such as systemic lupus erythematosus (SLE), rheumatoid arthritis 
Regarding step a), the WO2012/092612 publication teaches that it is known in the art that certain conditions are associated with cells that express CD38, and that certain conditions are associated with the overexpression, or upregulated expression of CD38 on the surface of cells, which can be measured by methods known in the art, for example, flow cytometry, see para. [00164], para. [00232].   CD38 is highly expressed on plasma cells which are terminally differentiated B cells, see para. [00174].  It is within the purview of one of ordinary skill in the art to measure CD38-expressing cell from a patient prior to treatment with the anti-CD38 antibody (baseline).  
Regarding step b), the WO2012092612 publication teaches administering to a patient with plasma cells that are overexpressing CD38 (see para. [00162] to [00164]) an antibody such as Ab79 that binds to human CD38 (SEQ ID NO: 1), see para. [0090], [0108]. The anti-CD38 antibody Ab79 binds to CD38 plasma cells from SLE (see para. [0280]) or rheumatoid arthritis or Crohn’s disease patient with increased CD38 expression compared with normal patient (aka control subject without the disease), see para. [00279], [0280].  Further, it is within the purview of one of ordinary skill in the art to compare the level of CD38 expressing cells to a control subject.  The reference human CD38 comprises the amino acid sequence is identical to the claimed SEQ ID NO: 1, see page 58, reference sequence, in particular.  The binding of anti-CD38 antibodies to CD38 positive cells, resulting in depletion of these cells, leading to the treatment and/or amelioration of autoimmune diseases, see para. [0053]. 

  Query Match             86.2%;  Score 159.5;  DB 19;  Length 135;
  Best Local Similarity   36.8%;  
  Matches   32;  Conservative    0;  Mismatches    0;  Indels   55;  Gaps    2;

Qy          1 GFTFDDYG-----------------ISWNGGKT--------------------------- 16
              ||||||||                 ||||||||                           
Db         26 GFTFDDYGMSWVRQAPGKGLEWVSDISWNGGKTHYVDSVKGQFTISRDNSKNTLYLQMNS 85

Qy         17 -----------ARGSLFHDSSGFYFGH 32
                         ||||||||||||||||
Db         86 LRAEDTAVYYCARGSLFHDSSGFYFGH 112

	The reference antibody 79 (aka Ab79) has a light chain variable region of SEQ ID NO: 10 comprising three CDRs that are identical to the claimed SEQ ID NO: 6, 7 and 8, see sequence alignment below, reference claim 3 in particular: 
  Query Match             76.1%;  Score 80.7;  DB 19;  Length 129;
  Best Local Similarity   28.4%;  
  Matches   21;  Conservative    0;  Mismatches    0;  Indels   53;  Gaps    2;

Qy          1 SSNIGDNY-----------------RDS-------------------------------- 11
              ||||||||                 |||                                
Db         26 SSNIGDNYVSWYQQLPGTAPKLLIYRDSQRPSGVPDRFSGSKSGTSASLAISGLRSEDEA 85

Qy         12 ----QSYDSSLSGS 21
                  ||||||||||
Db         86 DYYCQSYDSSLSGS 99

Claim 2 is included as the WO2012092612 publication SLE patient who exhibit high plasma cells, as well as RA patient shown to be unresponsive to CD20 based therapies as per claim 2 (aka patients following treatment with the anti-CD20 antibody), see para. [0162].  These patients have increased (aka elevated level) CD38 expression on plasma cells, see para. [0049], [0162].   
Claims 9 and 36 are included as the WO2012092612 publication teaches rapid depletion of CD38 expressing B cells in blood within 24 hours after administering anti-CD38 antibody. See p. 
Regarding claims 10 and 12, the reference anti-CD38 antibody (Ab79) comprises a heavy chain variable region comprises SEQ ID NO: 9, which is 100% identical to the claimed SEQ ID NO: 9, see p. 58 and sequence alignment below.
  Query Match             100.0%;  Score 722;  DB 19;  Length 135;
  Best Local Similarity   100.0%;  
  Matches  135;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLLESGGGLVQPGGSLRLSCAASGFTFDDYGMSWVRQAPGKGLEWVSDISWNGGKTHY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLLESGGGLVQPGGSLRLSCAASGFTFDDYGMSWVRQAPGKGLEWVSDISWNGGKTHY 60

Qy         61 VDSVKGQFTISRDNSKNTLYLQMNSLRAEDTAVYYCARGSLFHDSSGFYFGHWGQGTLVT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 VDSVKGQFTISRDNSKNTLYLQMNSLRAEDTAVYYCARGSLFHDSSGFYFGHWGQGTLVT 120

Qy        121 VSSASTKGPSVFPLA 135
              |||||||||||||||
Db        121 VSSASTKGPSVFPLA 135

Regarding claim 11 and 12, the reference anti-CD38 antibody 79 comprises a light chain variable region comprises SEQ ID NO: 10, which is 100% identical to the claimed SEQ ID NO: 10, see p. 58 and sequence alignment below.
  Query Match             100.0%;  Score 666;  DB 19;  Length 129;
  Best Local Similarity   100.0%;  
  Matches  129;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QSVLTQPPSASGTPGQRVTISCSGSSSNIGDNYVSWYQQLPGTAPKLLIYRDSQRPSGVP 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QSVLTQPPSASGTPGQRVTISCSGSSSNIGDNYVSWYQQLPGTAPKLLIYRDSQRPSGVP 60

QSYDSSLSGSVFGGGTKLTVLGQPKANPTVT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 DRFSGSKSGTSASLAISGLRSEDEADYYCQSYDSSLSGSVFGGGTKLTVLGQPKANPTVT 120

Qy        121 LFPPSSEEL 129
              |||||||||
Db        121 LFPPSSEEL 129
Regarding claim 13, the WO2012092612 publication further teaches the Ab79 antibody comprises a heavy chain sequence of SEQ ID NO: 21, which is 100% identical to the claimed SEQ ID NO: 21, see p. 60, sequence alignment below:
  Query Match             100.0%;  Score 2429;  DB 19;  Length 453;
  Best Local Similarity   100.0%;  
  Matches  453;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLLESGGGLVQPGGSLRLSCAASGFTFDDYGMSWVRQAPGKGLEWVSDISWNGGKTHY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLLESGGGLVQPGGSLRLSCAASGFTFDDYGMSWVRQAPGKGLEWVSDISWNGGKTHY 60

Qy         61 VDSVKGQFTISRDNSKNTLYLQMNSLRAEDTAVYYCARGSLFHDSSGFYFGHWGQGTLVT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 VDSVKGQFTISRDNSKNTLYLQMNSLRAEDTAVYYCARGSLFHDSSGFYFGHWGQGTLVT 120

Qy        121 VSSASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 VSSASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVL 180

Qy        181 QSSGLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKRVEPKSCDKTHTCPPCPAPEL 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 QSSGLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKRVEPKSCDKTHTCPPCPAPEL 240

Qy        241 LGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREE 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 LGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREE 300

Qy        301 QYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPS 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 QYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPS 360


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 REEMTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDK 420

Qy        421 SRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGK 453
              |||||||||||||||||||||||||||||||||
Db        421 SRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGK 453

and a light chain comprises the amino acid sequence of SEQ ID NO: 22, which is 100% identical to the claimed SEQ ID NO: 22, see p. 60, sequence alignment below:
  Query Match             100.0%;  Score 1125;  DB 19;  Length 216;
  Best Local Similarity   100.0%;  
  Matches  216;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QSVLTQPPSASGTPGQRVTISCSGSSSNIGDNYVSWYQQLPGTAPKLLIYRDSQRPSGVP 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QSVLTQPPSASGTPGQRVTISCSGSSSNIGDNYVSWYQQLPGTAPKLLIYRDSQRPSGVP 60

Qy         61 DRFSGSKSGTSASLAISGLRSEDEADYYCQSYDSSLSGSVFGGGTKLTVLGQPKANPTVT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 DRFSGSKSGTSASLAISGLRSEDEADYYCQSYDSSLSGSVFGGGTKLTVLGQPKANPTVT 120

Qy        121 LFPPSSEELQANKATLVCLISDFYPGAVTVAWKADGSPVKAGVETTKPSKQSNNKYAASS 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 LFPPSSEELQANKATLVCLISDFYPGAVTVAWKADGSPVKAGVETTKPSKQSNNKYAASS 180

Qy        181 YLSLTPEQWKSHRSYSCQVTHEGSTVEKTVAPTECS 216
              ||||||||||||||||||||||||||||||||||||
Db        181 YLSLTPEQWKSHRSYSCQVTHEGSTVEKTVAPTECS 216
Regarding claim 19, the WO2012092612 publication teaches the antibody further comprises an Fc domain such as a full-length antibody, see para. [0077] to [0079], see reference claim 11.
Regarding claim 20, the WO2012092612 publication teaches and claims the antibody wherein the Fc domain is a human Fc domain, see para. [0078], human IgG1, reference claim 12.
Regarding claim 21, the WO2012092612 publication teaches and claims the antibody wherein the Fc domain is a variant of Fc domain, see para. [00102], [0125], reference claim 13.

Regarding claims 23 and 24, the WO2012092612 publication teaches the overexpression of CD38 on cells can be detected by flow cytometry, see para. [00164].  It is within the purview of one of ordinary skill in the pharmaceutical art to measure the expression level of CD38 expressing cells before treatment to identify patient in need of treatment and then measure the expression level of CD38 after treatment in order to determine the progress of treatment with anti-CD38.
Regarding claim 25, the WO2012092612 publication teaches the CD38-expressing cells were stained with a second antibody conjugated to a fluorochrome such as IgG-PE see para. [0246], [00232] or second anti-CD38 antibody such as daratumumab (HuMax-CD38), see para. [00247] or Alexa Fluor® conjugated Ab79, see para. [00251].
Regarding claims 28, 45, 46 and 47, the WO2012092612 publication teaches autoimmune disease that exhibits either increased expression of CD38 or increased numbers of CD38 expressing cells as a component of the disease may be treated using the antibodies of the invention. These include, but are not limited to, allogenic islet graft rejection, alopecia areata, ankylosing spondylitis, antiphospholipid syndrome, autoimmune Addison's disease, antineutrophil cytoplasmic autoantibodies (ANCA), autoimmune diseases of the adrenal gland, autoimmune hemolytic anemia, autoimmune hepatitis, autoimmune myocarditis, autoimmune neutropenia, autoimmune oophoritis and orchitis, autoimmune thrombocytopenia as per claim 46, autoimmune urticaria, Behcet's disease, bullous pemphigoid, cardiomyopathy, Castleman's syndrome, celiac spruce-dermatitis, chronic fatigue immune disfunction syndrome, chronic inflammatory demyelinating polyneuropathy, Churg-Strauss syndrome, cicatrical pemphigoid, CREST syndrome, cold agglutinin disease, Crohn's disease, dermatomyositis, discoid lupus, essential mixed cryoglobulinemia, factor VIII deficiency, fibromyalgia-fibromyositis, glomerulonephritis, idiopathic thrombocytopenia purpura (ITP), IgA neuropathy, IgM polyneuropathies, immune mediated thrombocytopenia, juvenile arthritis, Kawasaki's disease, lichen plantus, lupus erthematosis as per claims 45 and 47, Meniere's disease, mixed connective tissue disease, multiple sclerosis as per claim 46, type 1 diabetes mellitus, myasthenia gravis, pemphigus vulgaris, pernicious anemia, polyarteritis nodosa, polychrondritis, polyglandular syndromes, polymyalgia rheumatica, polymyositis and dermatomyositis, primary agammaglobinulinemia, primary biliary cirrhosis, psoriasis, psoriatic arthritis, Reynauld's phenomenon, Reiter's syndrome, rheumatoid arthritis, sarcoidosis, scleroderma, Sjorgen's syndrome as per claim 46, solid organ transplant rejection, stiff-man syndrome, systemic lupus erythematosus, takayasu arteritis, temporal arteristis/giant cell arteritis, thrombotic thrombocytopenia purpura, ulcerative colitis, uveitis, vasculitides such as dermatitis herpetiformis vasculitis, vitiligo, and Wegner's granulomatosis, rheumatoid arthritis, systemic lupus erythematosus (SLE), inflammatory bowel disease, ulcerative colitis, and graft-versus-host disease, see para. [00160], reference claim 20. 
Regarding claim 36, the WO2012092612 publication teaches that the binding of anti-CD38 antibodies to CD38 positive cells, e.g., CD38+ plasma cells resulting in depletion of these cells, leading to the treatment and/or amelioration of autoimmune diseases, see para. [0053].  The term “or” does not require plasmablasts  in claims 9 and 36.. 
Regarding claim 45, 46 and 47, the WO2012092612 publication teaches a method of treating autoimmune disease such as Sjorgen’s syndrome, rheumatoid arthritis (RA), systemic lupus erythematosus (SLE) as per claims 45 and 47, Crohn’s disease (inflammatory bowel disease), graft-versus-host disease (GVHD), ulcerative colitis, myasthenia gravis and others as per claim 46 (see para. [00158 to [00161]). High CD38 expression is seen in activated B cells, plasma cells, see para. [0049]. 

However, Behrens teaches Rituximab is FDA approved for not only for therapy of diffuse large B cell lymphoma, chronic lymphocytic leukemia, but also for rheumatoid arthritis (RA) patients with previous inadequate response to TNF antagonist therapies. Importantly, rituximab spares CD20-negative early B cell lineage precursor cells and late B lineage plasma cells in the bone marrow, and treated patients usually begin to replete their peripheral blood B cell pool by 4-6 months, see para. [0006].   Behrens further teaches cells that resist B cell depletion by antibody rituximab (anti-CD20) include B plasmablasts that express surface markers such as CD27 and CD38, but lack CD20, see para. [0249].  The number of baseline plasmablast cells in blood (CD27++CD38++ as determined by flow cytometry) was significantly higher in first cycle rituximab (anti-CD20) non-responders (n=32) as compared to responders (n=54) (OR=0.47; 95% CI 0.28-0.27; P=0.003) (Id.), see para. [0251].   Behrens teaches and claims a method of assaying at least one biomarker, e.g., IgJ gene [0019] in plasma/plasmablast cell-enriched biological sample obtained from the patients suffering from various autoimmune diseases e.g.,  Rheumatoid arthritis (RA), multiple sclerosis (MS), lupus, or ANCA-vasculitis, relapsing-remitting multiple sclerosis or primary progressive multiple sclerosis, see para. [0018], [0038] to [0043].   Behrens teaches that baseline numbers of CD20-negative plasmablasts might be predictive of response to anti-CD20 treatment in RA, and developed RT-qPCR assays to quantitate plasmablast-specific gene expression in whole blood RNA samples to provide estimates of the cellular composition of blood prior to therapy.  Behrens teaches that elevated baseline levels of the plasmablast-specific transcript IgJ, either as a single marker or in combination with low levels of a mature B cell splice variant of FCRL5, defined a .about.17-20% subpopulation of RA showed response rates that were not different than placebo. Furthermore, these biomarkers were not simply prognostic for more severe and treatment-resistant 
Likewise, Odendahl teaches patients with active systemic lupus erythematosus (SLE) disease has increase numbers of CD27+/CD38+/CD19dim/surface Ig low/CD20-/CD138 plasma cells, but not inactive SLE patients, see abstract, p. 5974-5975, left col. 
The WO2012092612 publication, Behrens and Odendahl do not teach elevated level of CD38-expressing plasmablasts and plasma cells relative to control by assaying for free IgG light chains and elevated level of CD38 or IgJ gene in the CD38-expressing cell.
However, Draborg teaches patients with autoimmune disease such as systemic lupus erythematosus (SLE) have elevated concentration of serum immunoglobulin (Ig) free light chains compared to healthy controls, see entire document, results, Fig. 1, in particular.  The serum free light chains can be assay using a commercially available FREELIGHT® kit according to the manufacturer’s instructions, see paragraph bridging p. 3 and 4, in particular.  Draborg teaches elevated concentrations of FLCs (free light chains) have previously been observed in both serum and urine SLE patients and in a number of other autoimmune diseases, see Discussion in particular. 
Likewise, Owczarczyk teaches plasmablasts as a biomarker for nonresponse to anti-CD20 antibody therapy in patient with rheumatoid arthritis.  Owczarczyk teaches rheumatoid arthritis patients who do not respond to anti-CD20 antibodies (aka patient after following treatment with rituximab and ocrelizumab) had elevated amounts of mRNA (gene) for IgJ, a marker for antibody-secreting plasmablasts, see abstract, in particular. Owczarczyk teaches elevated baseline levels (prior to treatment) of the plasmablasts-specific transcription IgJ, either as a single marker or in combination with low levels of a mature B cell splice variant of FCRL5, in a subpopulation of RA with an impaired response to 
Lugar teaches patients with active systemic lupus erythematosus have upregulated gene in tonsil plasma cell (aka PC, CD19+ CD38+++ IgD-) and tonsil plasmablasts (aka PB, CD19+, CD38+++, IgD+), see p. 3, right col.  Lugar teaches the use of flow cytometric separation and analysis of B cell subpopulations, see p. 2 Methods, in particular.  Lugar also teaches the use of microarray to analyze gene expression for genes such as CD38 and IgJ in plasmablasts (PB) and plasma cells (PC), see Figures 1-2, in particular. The genes in the upregulated signature included CD38, Ig light and heavy chains, see p. 5, right col., in particular.  
Likewise, Aggarwal teaches serum free light chains (FLC) as biomarkers for systemic lupus erythematosus (SLE) disease activity; FLC was higher in patient with SLE than in RA.  Both were higher than reference healthy controls, see Results, in particular. 
In view of the combined teachings of the references, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to treat patient with elevated level of CD38 plasmablasts and plasma cells of the WO2012092612 publication by selecting patients with active autoimmune disease such as SLE and rheumatoid arthritis prior to treatment with anti-CD38 (baseline level) or after treatment with anti-CD20 antibody (refractory to rituximab) treatment by assaying free Ig light chains compared to controls using a commercially available kit as taught by Draborg and at least one gene encoding IgJ chain in the enriched CD38+ expressing plasmablasts as taught by Owczarczyk and/or CD38 gene using microarray as taught by Lugar before administering a therapeutically effective amount of anti-CD38 antibody prior to treatment with anti-CD38 
One of ordinary skill in the art would have a reasonable expectation of success to treat patient with CD38 expressing autoimmune disease by depleting  CD38+ expressing plasmablasts and plasma cells because Behrens teaches that B cells resist depletion by antibody rituximab (anti-CD20) include B plasmablasts that express surface markers such as CD27 and CD38, but lack CD20 (see para. [0249]) and the number of baseline plasmablast cells in blood (CD27++CD38++ as determined by flow cytometry) was significantly higher in first cycle rituximab (anti-CD20) non-responders (n=32) as compared to responders.  Further, Lugar teaches patients with active systemic lupus erythematosus have upregulated gene in tonsil plasma cell (aka PC, CD19+ CD38+++ IgD-) and tonsil plasmablasts (aka PB, CD19+, CD38+++, IgD+), see p. 3, right col.; the WO2012/092612 publication teaches anti-CD38 antibodies are able to deplete activated CD38 expressing lymphocytes and plasma cells that lack CD20, see para. [0149].   
One of ordinary skill in the art would have had a reasonable expectation of success in assaying free Ig light chains using commercially available kit to measure free Ig light chains enriched in CD38-expressing plasmablasts and/or plasma cells from subjects with autoimmune diseases such as rheumatoid arthritis or SLE, because Draborg teaches elevated concentrations of FLCs (free light chains) have previously been observed in both serum and urine SLE patients and in a number of other autoimmune diseases, and FLCs correlated with global disease activity scores, reflected inflammation and B cell activity (see p. 14) and the commercially available kit provides ease of uses as it has all the ingredients and instructions (see paragraph bridging p. 3 and 4, in particular) and Aggarwal teaches serum free light chains is one of the biomarkers for systemic Lupus Erythematosus Disease activity and rheumatoid arthritis, see abstract, in particular. 
One of ordinary skill in the art would have had a reasonable expectation of success in assaying at IgJ and/or CD38 gene in enriched in CD38-expressing plasmablasts and/or plasma cells from subjects 
One of ordinary skill in the art would have been motivated to do so because Lugar teaches patients with active systemic lupus erythematosus have upregulated gene in tonsil plasma cell (aka PC, CD19+ CD38+++ IgD-) and tonsil plasmablasts (aka PB, CD19+, CD38+++, IgD+) using microarray analysis, see entire document, Microarray analysis of gene expression, p. 3, right col.  
One of ordinary skill in the art would have been motivated to do so because Draborg teaches elevated concentrations of FLCs (free light chains) have previously been observed in both serum and urine SLE patients and in a number of other autoimmune diseases, and FLCs correlated with global disease activity scores, reflected inflammation and B cell activity, see p. 14, in particular.  
One of ordinary skill in the art would have been motivated to do so because Aggarwal teaches serum free light chains is one of the biomarkers for systemic Lupus Erythematosus Disease activity and rheumatoid arthritis, see abstract, in particular. 
One of ordinary skill in the art would have been motivated to do so because Odendahl teaches patients with active systemic lupus erythematosus (SLE) has a higher frequency of CD38+ expressing plasma cells compared to patients with inactive SLE, which can easily enriched by flow cytometry, see p. 5974-5975, in particular. 
One of ordinary skill in the art would have been motivated to do so because Owczarczyk teaches the combination of biomarkers is expected to improve test performance than just one biomarker alone and baseline mRNA expression of IgJ were higher in subjects who failed to achieve ACR50 response rates at week 24, see p. 3, left col. 
WO2012092612 publication in order to prevent recovery of cells that produce autoantibodies because a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
“The test of obviousness is not express suggestion of the cl aimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them.” See In re Rosselet 146 USPQ 183, 186 (CCPA 1965).
“There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.,” Motorola, Inc, v. Interdigital Tech. Com., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997).
Accordingly, the claimed invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary.
Applicants’ arguments filed January 27, 2022 have been fully considered but are not found persuasive.
Applicants submit that Owczarcyzk discloses that CD20 non- responders were retrospectively identified as those patients with high levels of IgJ enriched in plasmablasts and plasma cells and low levels of FCRLS. 
However, Owezarcyzk fails to teach the claimed method of treating autoimmune disease(s) in the subpopulation of patients who have elevated level(s) of IgJ enriched in plasmablasts and plasma cells based on a plasmablast and plasma cell-depleting approach using the recited antibody. See, the left column, page 6 of Owczarcyzk reciting: “fi/tis currently 
It is the present application that discloses the efficacy of the recited anti-CD38 antibody in depleting the plasmablasts and plasma cells at an elevated level in patients with autoimmune disease(s) relative to a control subject, and its application in treating such autoimmune disease(s) (see, Example 17 and Figure 17). For example, paragraph [0307] of the present application recites:
“Plasma cells and plasmablasts are the primary antibody secreting cells (ASCs) in the body. See Hibi T and Dosch HM. Eur J Immunol (1986) 16(2):139-145. ASCs measured directly by ELISpot (FIG. 16) are reduced in healthy subject and SLE patient samples (FIG.17). In samples from healthy subjects in the top panel, Ab79 treatment results in a 70% reduction in the number of IgG producing cells from blood and bone marrow. Similar depletion is seen in SLE patient samples. Additionally the number of cells producing the autoantigen specific antibodies VH4-34 9G4-+ and anti-Ro are reduced (FIG. 18). These results highlight the potential of Ab79 monoclonal antibody as a therapeutic for the treatment for SLE by PB/PC depletion.”
The Examiner further contends that “/i/n response to the argument that WO’612 discloses an anti-CD38 antibody, it does not teach the efficacy of the recited anti-CD38 antibody in depleting plasmablasts or its potential in treating autoimmune disease(s) in patients with elevated levels of CD38-expressing plasmablasts and plasma cells relative to a control subject, it is noted that none of the rejected claims recite depleting plasmablasts as argued.” (emphasis added). Not in acquiescence of the rejection and solely to expedite prosecution of the instant application, claims 1 and 2 have been amended to recite that "wherein the anti-CD38 antibody depletes the plasmablasts and plasma cells after being administered". The support for this amendment can be found throughout the specification, e.g. paragraphs [0105], [0106], [0111], [0158] and [0307], Figures 14, 15 and 20, and Example 17.
As such, in light of the presently amended claims, the cited references either individually or in combination fail to teach the claimed method of treating an autoimmune disease based on a plasmablast and plasma cell-depleting approach in a patient with an elevated level of both plasmablasts and plasma cells relative to the control subject. As such, Applicants submit that the cited art does not render claims 1 and 2 obvious.


In response to the argument that Owezarcyzk fails to teach the claimed method of treating autoimmune disease(s), the WO2012092612 publication teaches a method of treating autoimmune disease such as Sjorgen’s syndrome, rheumatoid arthritis (RA), systemic lupus erythematosus (SLE) as per claims 45 and 47, Crohn’s disease (inflammatory bowel disease), graft-versus-host disease (GVHD), ulcerative colitis, myasthenia gravis and others as per claim 46 (see para. [00158 to [00161]).  The WO2012/092612 publication teaches anti-CD38 antibodies are able to deplete activated lymphocytes and plasma cells, see para. [0149].   For example, high CD38 expression in seen in activated B cells, plasma cell, see para. [0049].  Patients with high plasma cell such as SLE patients, as well as RA patients shown to be unresponsive to CD20 based therapies as claim 2, see para. p0052].  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

In response to the argument that claims 1 and 2 have been amended to recite that "wherein the anti-CD38 antibody depletes the plasmablasts and plasma cells after being administered", it is noted that claims 9 and 36 still recite “a dose-dependent reduction the plasmablast and/or plasma cells”. 
Behrens teaches cells that resist B cell depletion by antibody rituximab (anti-CD20) include B plasmablasts that express surface markers such as CD27 and CD38, but lack CD20, see para. [0249].  The number of baseline plasmablast cells in blood (CD27++CD38++ as determined by flow cytometry) was significantly higher in first cycle rituximab (anti-CD20) non-responders (n=32) as compared to responders (n=54) (OR=0.47; 95% CI 0.28-0.27; P=0.003) (Id.), see para. [0251].   
Administering the same anti-CD38 antibody of the WO2012/092612 publication is expected to deplete any CD38 expressing cells such as activated lymphocytes, plasma cells, and plasmablasts as they expressed CD38++, see para. [0149].   
In response to the argument that the present application that discloses the efficacy of the recited anti-CD38 antibody in depleting the plasmablasts and plasma cells at an elevated level in patients with autoimmune disease(s) relative to a control subject, and its application in treating such autoimmune disease(s) (see, Example 17 and Figure 17), it is noted that the specification discloses Ab79 depletes human plasma cells/plasmablast in healthy subject and just SLE patient sample (FIG. 17).  However, the 
Finally, the primary reference WO2012092612 publication teaches administering the same Ab79 monoclonal antibody to treat autoimmune disease; the binding of anti-CD38 antibodies to CD38 positive cells, resulting in depletion of these cells, leading to the treatment and/or amelioration of autoimmune diseases, see para. [0053], [00160] to [00162], and claims 18-20, in particular.  If applicants’ method can deplete CD38 positive cells such as plasma cells and plasmablasts in patient with autoimmune disease, so is the reference’s method.  Conversely, if the reference method cannot deplete plasma cells and plasmablasts in patient with autoimmune disease, so is applicants’ method, absent of any objective evidence to the contrary. 

For these reasons, the rejection is maintained. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-2, 9-13, 19-25, 28, 36, 39 and 45-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-17 of U.S. Patent No. 8,926,969 in view of US20140154247 (of record, Behrens hereafter, published June 5, 2014; PTO 892), Odendahl et al (of record, J Immunology 165: 5970-5979, 2000; PTO 892), Draborg et al (of record, PLOS one 10(9): e0138753, September 2015; PTO 892), Owczarczyk et al (of record, Sci Transl Med 3 (101): 1-9; PTO 1449), Lugar (of record, PLOS One 7(9): e44362, published September 2012; PTO 892), and Aggarwal et al (of record, Arthritis Care & Research 63(6): 891-898, 2011; PTO 892).
Issued claim 6 recites a method of depleting activated cell expressing a human CD38 protein (SEQ ID NO: 1) by contacting said cell with an antibody, wherein said antibody specifically binds human CD38 (SEQ ID NO:1) and cynomolgus CD38 SEQ ID NO:2) and comprises: a) a heavy chain variable region comprising: i) a first CDR comprising SEQ ID NO:13; ii) a second CDR comprising SEQ ID NO:14; iii) a third CDR comprising SEQ ID NO:15; and b) a light chain variable region comprising: i) a first CDR comprising SEQ ID NO:16; ii) a second CDR comprising SEQ ID NO:17; iii) a third CDR comprising SEQ ID NO:18. The ‘969 patent teaches CD38 is expressed in immature hematopoietic cells, down regulated in matured cells, and re-expressed at high levels in activated lymphocytes and plasma cells, see col. 5, line 25-28.  The ‘969 patent teaches the anti-CD38 antibodies find use in the diagnosis and treatment of  a number of diseases, including, but not limited to systemic lupus erythematosus (SLE), 
Issued claim 7 recites the method according to claim 6 wherein said heavy chain variable region comprises SEQ ID NO:11. 
Issued claim 8 recites the method according to claim 6 wherein said light chain variable region comprises SEQ ID NO:12. 
Issued claim 9 recites the method according to claim 6 wherein said heavy chain variable region comprises SEQ ID NO:19 and said light chain variable region comprises SEQ ID NO:20. 
Issued claim 10 recites the method according to claim 6 wherein the heavy chain comprises SEQ ID NO:34 and the light chain comprises SEQ ID NO:35.
Issued claim 11 recites a method of diagnosing an autoimmune disease which exhibits either increased expression of CD38 or increased numbers of CD38 expressing cells as a component of the disease, comprising administering to a patient in need thereof an isolated antibody which specifically binds human CD38 (SEQ ID NO:1) and cynomolgus CD38 (SEQ ID NO:2) comprising: a) a heavy chain variable region comprising: i) a first CDR comprising SEQ ID NO:3; ii) a second CDR comprising SEQ ID NO:4; iii) a third CDR comprising SEQ ID NO:5; and b) a light chain variable region comprising: i) a first CDR comprising SEQ ID NO:6; ii) a second CDR comprising SEQ ID NO:7; iii) a third CDR comprising SEQ ID NO:8. 
Issued claim 12 recites the method according to claim 11 wherein said autoimmune disease is selected from the group consisting of rheumatoid arthritis, systemic lupus erythematosus, inflammatory bowel disease, ulcerative colitis, and graft-versus-host disease. 
Issued claim 13 recites the method according to claim 11 wherein said autoimmune disease is rheumatoid arthritis. 

Issued claim 15 recites a method of treating an autoimmune disease, the method comprising administering to a patient in need thereof an isolated antibody which specifically binds human CD38 (SEQ ID NO:1) and cynomolgus CD38 (SEQ ID NO:2) comprising: a) a heavy chain variable region comprising: i) a first CDR comprising SEQ ID NO:3; ii) a second CDR comprising SEQ ID NO:4; iii) a third CDR comprising SEQ ID NO:5; and b) a light chain variable region comprising: i) a first CDR comprising SEQ ID NO:6; ii) a second CDR comprising SEQ ID NO:7; iii) a third CDR comprising SEQ ID NO:8; wherein the autoimmune disease is selected from rheumatoid arthritis and systemic lupus erythematosus. 
Issued claim 16 recites the method according to claim 15, wherein the autoimmune disease is rheumatoid arthritis. 
Issued claim 17 recites the method according to claim 15, wherein the autoimmune disease is systemic lupus erythematosus. 
The ‘969 patent does not teach the CD38 expressing plasmablasts (plasma cell precursor) as per claims 1 part i) and 2 part i) and measuring elevated level of CD38-expressing plasmablasts and plasma cells by assaying for free Ig light chains, and elevated levels of a gene encoding CD38 or IgJ in CD38+ expressing cells. 
However, Behrens teaches Rituximab is FDA approved for not only for therapy of diffuse large B cell lymphoma, chronic lymphocytic leukemia, but also for rheumatoid arthritis (RA) patients with previous inadequate response to TNF antagonist therapies. Importantly, rituximab spares CD20-negative early B cell lineage precursor cells and late B lineage plasma cells in the bone marrow, and treated patients usually begin to replete their peripheral blood B cell pool by 4-6 months, see para. [0006].   Behrens further teaches cells that resist B cell depletion by antibody rituximab (anti-CD20) include B plasmablasts that express surface markers such as CD27 and CD38, but lack CD20, see para. [0249].  The number of baseline plasmablast cells in blood (CD27++CD38++ as determined by flow cytometry) was 
Likewise, Odendahl teaches patients with active systemic lupus erythematosus (SLE) disease have increase numbers of CD27+/CD38+/CD19dim/surface Ig low/CD20-/CD138 plasma cells, but not inactive SLE patients, see abstract, p. 5974-5975, left col. 
The WO2012092612 publication, Behrens and Odendahl do not teach elevated level of CD38-expressing plasmablasts and plasma cells relative to control by assaying for free IgG light chains and elevated level of CD38 or IgJ gene in the CD38-expressing cell.
However, Draborg teaches patients with autoimmune disease such as systemic lupus erythematosus (SLE) have elevated concentration of serum immunoglobulin (Ig) free light chains 
Likewise, Owczarczyk teaches plasmablasts as a biomarker for nonresponse to anti-CD20 antibody therapy in patient with rheumatoid arthritis.  Owczarczyk teaches rheumatoid arthritis patients who do not respond to anti-CD20 antibodies (aka patient after following treatment with rituximab and ocrelizumab) had elevated amounts of mRNA (gene) for IgJ, a marker for antibody-secreting plasmablasts, see abstract, in particular. Owczarczyk teaches elevated baseline levels (prior to treatment) of the plasmablasts-specific transcription IgJ, either as a single marker or in combination with low levels of a mature B cell splice variant of FCRL5, in a subpopulation of RA with an impaired response to standard B cell depletion therapy with anti-CD20 monoclonal antibodies. Owczarczyk teaches the combination of biomarkers is expected to improve test performance than just one biomarker alone for late-stage B lineage plasmablasts identified in active rheumatoid arthritis subject who are unlikely to gain substantial clinical benefit from anti-CD20 B cell depletion therapy, see abstract, in particular. 
Lugar teaches patients with active systemic lupus erythematosus have upregulated gene in tonsil plasma cell (aka PC, CD19+ CD38+++ IgD-) and tonsil plasmablasts (aka PB, CD19+, CD38+++, IgD+), see p. 3, right col.  Lugar teaches the use of flow cytometric separation and analysis of B cell subpopulations, see p. 2 Methods, in particular.  Lugar further teaches the use of microarray to analyze gene expression for genes such as CD38, IgJ in plasmablasts (PB) and plasma cells (PC), see Figures 1-2, in particular. The genes in the upregulated signature included CD38, Ig light and heavy chains, see p. 5, right col., in particular.  

In view of the combined teachings of the references, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to treat patient with elevated level of CD38 plasmablasts and plasma cells of the WO2012092612 publication by selecting patients with active autoimmune disease such as SLE and rheumatoid arthritis or patients who are unresponsive to CD20 based therapies prior to treatment with anti-CD38 (baseline level) by assaying free Ig light chains compared to controls using a commercially available kit as taught by Draborg and at least one gene encoding IgJ chain in the enriched CD38+ expressing plasma cells and plasmablasts as taught by Owczarczyk and/or gene encoding IgJ and CD38 using microarray as taught by Lugar before administering a therapeutically effective amount of anti-CD38 antibody prior to treatment with anti-CD38 antibody as taught by the ‘969 patent in order to prevent repopulation of the plasma cells that produce autoantibodies at the diseased tissue.  
One of ordinary skill in the art would have a reasonable expectation of success to treat patient with CD38 expressing autoimmune disease by depleting  CD38+ expressing plasmablasts and plasma cells because Behrens teaches that B cells resist depletion by antibody rituximab (anti-CD20) include B plasmablasts that express surface markers such as CD27 and CD38, but lack CD20 (see para. [0249]) and the number of baseline plasmablast cells in blood (CD27++CD38++ as determined by flow cytometry) was significantly higher in first cycle rituximab (anti-CD20) non-responders (n=32) as compared to responders, Lugar teaches patients with active systemic lupus erythematosus have upregulated gene in tonsil plasma cell (aka PC, CD19+ CD38+++ IgD-) and tonsil plasmablasts (aka PB, CD19+, CD38+++, IgD+), see p. 3, right col. and the WO2012/092612 publication teaches anti-CD38 antibodies are able to deplete activated CD38 expressing lymphocytes and plasma cells, see para. [0149].   

One of ordinary skill in the art would have had a reasonable expectation of success in assaying at least one gene such as IgJ and/or CD38 using microarray and enriched in CD38-expressing plasmablasts and/or plasma cells from subjects with autoimmune rheumatoid arthritis or SLE, because elevated IgJ and/or CD38 expression were known in the art, as taught by Owczarczyk, Behrens and Lugar. 
One of ordinary skill in the art would have been motivated to do so because Lugar teaches patients with active systemic lupus erythematosus have upregulated gene in tonsil plasma cell (aka PC, CD19+ CD38+++ IgD-) and tonsil plasmablasts (aka PB, CD19+, CD38+++, IgD+) using microarray analysis, see entire document, Microarray analysis of gene expression, p. 3, right col.  
One of ordinary skill in the art would have been motivated to do so because Draborg teaches elevated concentrations of FLCs (free light chains) have previously been observed in both serum and urine SLE patients and in a number of other autoimmune diseases, and FLCs correlated with global disease activity scores, reflected inflammation and B cell activity, see p. 14, in particular.  

One of ordinary skill in the art would have been motivated to do so because Odendahl teaches patients with active systemic lupus erythematosus (SLE) has a higher frequency of CD38+ expressing plasma cells compared to patients with inactive SLE, which can easily enriched by flow cytometry, see p. 5974-5975, in particular. 
One of ordinary skill in the art would have been motivated to do so because Owczarczyk teaches the combination of biomarkers is expected to improve test performance than just one biomarker alone and baseline mRNA expression of IgJ were higher in subjects who failed to achieve ACR50 response rates at week 24, see p. 3, left col. 
It would have been obvious to one of ordinary skill in the art to identify patient with active CD38 expressing autoimmune disease using any one of the elevated free Ig light chain and leveled gene encoding CD38 expressing plasma cells and plasmablasts as markers as taught by Draborg, Aggarwal, Owczarczyk and Odendahl prior to depleting such CD38 expressing plasma cells and plasmablasts by administering the anti-CD38 antibody of the ‘969 patent in order to prevent recovery of cells that produce autoantibodies because a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
Conclusion
No claim is allowed.  




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644